Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Drawings
The drawings filed on 04/26/2021 are objected to because at fig. 2, the reference numeral 24 and threads 21 are not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if    only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second cable adapter to have a second cable connector operable to physically couple to a second coaxial cable, a first pin operable to electrically couple a center lead of the second coaxial cable to the first lead of the RF test probe, and a second pin operable to electrically couple an outer conductor of the second coaxial cable to the second lead of the RF test probe of claim 17 and a first base, a second base of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, particularly about claims 1, 8 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 6,731,104 B1).
Regarding claim 1, Yang at least at fig. 5-6 discloses a radio frequency (RF) test probe adapter [40] comprising: 
a cable adapter [170, 172] operable for use with a separate RF test probe [94], the cable adapter comprising: a cable connector [170] configured to physically couple to a connector of a coaxial cable [female connector of 62 for 170], a first pin [center conductor of 170] operable to electrically couple a center conductor [center conductor, not shown, of coaxial cable 62] of the coaxial cable to a first lead [104] of the RF test probe [94], and a second pin [outer conductor of 170] operable to electrically couple an outer conductor [outer conductor of coaxial cable 62] of the coaxial cable to a second lead [108] of the test probe [lines 10-27 of column 6]; and 
a housing [80, line 51 of col. 5 to line 9 of col. 6] sized and shaped to secure the RF test probe [94] and the cable adapter [170, 172] in a physically coupled configuration [fig. 5-6]. 
Regarding claims 8 and 14, Yang at least at fig. 5-6 discloses all the elements of a radio frequency (RF) test probe assembly [94, 170, 172] comprising: 
a radio frequency (RF) test probe [94] having a first lead [104] and a second lead [108];
a radio frequency (RF) test probe adapter [40] to receive and support RF test probe, the radio frequency (RF) test probe adapter comprising:
a cable adapter [170, 172] operable for use with a RF test probe [94] the cable adapter comprising: a cable connector [170] configured to physically couple to a connector of a coaxial cable [62], a first pin [center conductor of 170] operable to electrically couple a center conductor of the coaxial cable [center conductor of 62] to the first lead [104] of the RF test probe, and a second pin [outer conductor of 170] operable to electrically couple an outer conductor of the coaxial cable [outer conductor of 62] to the second lead [108] of the test probe; and 
a housing (have an internal cavity) [80 with cavity 86] sized and shaped to secure the RF test probe [94]  and the cable adapter [170, 172] in a physically coupled configuration [fig. 4].
Regarding claims 2, 9 and 15, Yang at fig. 5-6 discloses the cable adapter further comprises a base [172], the base supporting the cable connector and each of the first and second pins. 
Regarding claims 3 and 10, Yang at fig. 13 discloses all the elements including the housing [80] further comprises a ledge [200] operable to interface with and secure the base [172] of the cable adapter within the housing.
Regarding claims 4, 11 and 16, Yang discloses the base [172]  is configured to be received within internal cavity of the housing [80], and to be removably supported by the housing [because of nut 182 and 184], such that the cable adapter is interchangeable with a second cable adapter [same/similar adapter, adapter (170) is removable from probe 94 and cable 62 therefore capable of interchangeable with same/similar adapter].
Regarding claims 5, 12 and 19, Yang at fig. 13 discloses the housing comprises a first portion [82] configured to support a first side of the RF test probe [side of 94 towards 82] and a first side of the base [side of 172 towards 82] of the cable adapter and a second portion [84] configured to support a second side of the RF test probe [side of 94 towards 84] and a second side of the base [side of 172 towards 84] of the cable adapter.
Regarding claim 7, Yang at fig. 5-6 discloses the housing is made, at least in part, of an electrostatic discharge material [polymer such as polycarbonate, lines 56-57 of column 5].
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang above, and further in view of Derr et al. (US 2004/0027040 A1), hereafter Derr.
Regarding claims 6, 13 and 20, Yang discloses all the elements including the housing further comprises the first portion and the second portion are coupled together. Hinge mechanism is well known in the art to close and secure two housings. Yang is silent about said housing further comprises a hinge mechanism, and the first portion and the second portion are pivotally coupled together via the hinge mechanism. Derr in similar environment (see title) and at ¶0010 discloses a hinge mechanism to lock two housing parts. Therefore, it would have been obvious to  a person having ordinary skill the art before the effective filing date to modify the locking mechanism of Yang with teaching of Derr, to lock two housing parts (see ¶0010, ¶0003).

Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 14 above, and further in view of Wang (US 5,702,261).
Regarding claim 17, Yang discloses all the elements except for configuring a second cable adapter to have a second cable connector operable to physically couple to a second coaxial cable, a first pin operable to electrically couple a center lead of the second coaxial cable to the first lead of the RF test probe, and a second pin operable to electrically couple an outer conductor of the second coaxial cable to the second lead of the RF test probe. Wang discloses main connector 2, auxiliary connector 1 with two BNC jacks 31, 31’ (two cable adapters) to extend network cable to a desired location. Wang at fig. 1-2 and 4 discloses a second cable adapter to have a second cable connector [2] operable to physically couple to a second coaxial cable [3, 4], a first pin [21] operable to electrically couple a center lead of the second coaxial cable [connection between 21 and 12, 12’] to the first lead of the RF test probe [via 21], and a second pin [19”] operable to electrically couple an outer conductor of the second coaxial cable [18] to the second lead of the RF test probe [via 19”]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add the main connector 2 as taught by Wang to the cable adapter 170 of Yang to extend network cables to a desired location [see fig. 7].
Regarding claim 18, Yang discloses the cable adapter has a first base [172] supporting  the cable connector and each of the first and second pins [center and outer conductors of 170] of the cable connector. Wang discloses the second cable adapter [2] has a second base [portion over 18 as shown] supporting the cable connector and each of the first and second pins [21 and 19”] of the second cable connector, and wherein the first base and the second base have substantially the same shape [polygon, as shown].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



July 14, 2022